The State of




                         Fourth Court of Appeals
                                San Antonio, Texas
                                       June 26, 2014

                                   No. 04-12-00237-CR

                                 Phillip Wayne GRIFFIS,
                                         Appellant

                                              v.

                                   The STATE of Texas,
                                         Appellee

                     From the 7th District Court, Smith County, Texas
                               Trial Court No. 007-1767-08
                     The Honorable Kerry L. Russell, Judge Presiding


                                      ORDER

Sitting:     Catherine Stone, Chief Justice
             Marialyn Barnard, Justice
             Patricia O. Alvarez, Justice

     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of June, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court